Exhibit 23.2 LBB & ASSOCIATES LTD., LLP* * * CERTIFIED PUBLIC ACCOUNTANTS CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use of our report dated December 10, 2010, in this Registration Statement on Form S-I of Press Ventures, Inc., for the registration of shares of its common stock. We also consent to the reference to our firm under the heading "Experts" in such Registration Statement. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas December 15, 2010 2, SUITE 150*HOUSTON, TEXAS 77042*TEL: (713) 877-9944*FAX: (713) 456-2408
